Case 2:20-cv-00476-LEW Document1 Filed 12/23/20 Page1lof8 PagelD#:1

US. DISTRICT COURT
UNITED STATES DISTRICT COURT 15 Foe Hate
PECEIVED § FILED

DISTRICT OF MAINE sian Bae
om) 22623 P 2: yf]
CEBUTY Len
MICHAEL A DOYLE )
)
Plaintiff, )
)
v. )
)
)
MSAD #51 ) Civil Action No.:
)
)
)
Defendants )
COMPLAINT

(injunctive Relief Demanded)

Plaintiff, MICHAEL DOYLE, Individually, on his behalf and on the behalf of all
other individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues
the Defendant, MSAD #51, a School Administrative District operating in Maine,
(sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees,
litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C.

Sec. 12181 et seq. (“ADA”).
Case 2:20-cv-00476-LEW Document1 Filed 12/23/20 Page 2of8 PagelD#: 2

1. Plaintiff is a resident of New Hampshire, is sui juris, and qualifies as an
individual with disabilities as defined by the ADA. Plaintiff is unable to
engage in the major life activities of getting out of low to the ground chairs
without severe knee pain. Plaintiff has intermittent walking difficulty due to
Rheumatoid Arthritis in knees, ankles, and hips. Plaintiff requires accessible
handicap parking space located closest to the entrances of a facility.

2. Plaintiff is an advocate of the rights of similarly situated disabled persons and
determining whether places of public accommodation are in compliance with
the ADA.

3. According to the county property records, Defendant owns a place of public
accommodation as defined by the ADA and the regulations implementing the
ADA. The place of public accommodation that the Defendant owns is a place
of education known as the GREERLY SCHOOL CAMPUS, and is located at
393 Main Street, Cumberland, Maine, in CUMBERLAND COUNTY
(hereinafter “Property”).

4. Venue is properly located in this District because the subject Property is
located in this District.

5. Pursuant to 28 U.S.C. Sec. 1331 and 28 U.S.C. Sec. 1343, this Court has been

given original jurisdiction over actions which arise from the Defendant’s
Case 2:20-cv-00476-LEW Document1 Filed 12/23/20 Page3of8 PagelD#: 3

violations of Title II of the Americans with Disabilities Act, 42 U.S.C. Sec.
12181 et seq See also 28 U.S.C. Sec. 36.308.

6. As the owner of the subject place of EDUCATION, Defendant is required to
comply with the ADA. As such, Defendant is required to ensure that it’s place
of education is in compliance with the standards applicable to places of public
accommodations, as set forth in the regulations promulgated by the
Department Of Justice. Said regulations are set forth in the Code Of Federal
Regulations, the Americans With Disabilities Act, and the 2010 ADA
Standards, incorporated by reference into the ADA. These regulations impose
requirements pertaining to places of public accommodation, including places
of education, to ensure that they are accessible to disable individuals.

7. Prior to commencement of this lawsuit, Plaintiff has occasion to visit this
property. However, Plaintiff was deprived of the protection of the ADA by
Defendant because Defendant failed to comply with the requirements set
forth in the ADA. As aresult, Plaintiff was deprived the same goods, services,
features, facilities, benefits, advantages, and accommodations of the Property
available to the general public, Specifically;

A. Defendant denied seating high enough from the floor so that Plaintiff
could stand up from it without enduring substantial knee pain from that

effort.
Case 2:20-cv-00476-LEW Document1 Filed 12/23/20 Page4of8 PagelD#: 4

B. The seating provided by the Defendant is designed for small adults and/or
children. The seating barely is wide enough for Plaintiff's hips and is
uncomfortably tight to sit in while observing the public School Board
meeting.

8. The violations present at Defendant’s property infringe Plaintiff’s mghts to
live free of discrimination and deprive him of the accommodations required
under the ADA law. Plaintiff has suffered, and continues to suffer, frustration
and humiliation as the result of the discriminatory conditions preset at
Defendant’s property. Plaintiff has been forced to carry his own chair into the
facilities to be able to attend School Board meetings and report on them for
his news site, www.falmouthtoday.me. Defendant’s violation of the ADA law
also infringes upon Plaintiff's rights under the First Amendment’s Freedom
of the Press clause to be able to report on the Board’s activities. By continuing
to operate the property with discriminatory conditions, Defendant contributes
to Plaintiffs sense of isolation and segregation and deprives Plaintiff the full
and equal enjoyment of the goods, services, facilities, privileges and/or
accommodations available to the general public. Plaintiff is deprived of the
same advantages, privileges, goods, services, and benefits readily available to
the general public. By maintaining the property with violations, Defendant

deprives Plaintiff the equality of opportunity offered to the general public.
Case 2:20-cv-00476-LEW Document1 Filed 12/23/20 Page5of8 PagelD#:5

9. Plaintiff has suffered and will continue to suffer direct and indirect injury as
a result of the Defendant’s discrimination until the Defendant is compelled to
modify its property to comply with the requirements of the ADA and to
continually monitor and ensure that the subject property remains in
compliance.

10. Plaintiff has a realistic, credible, existing, and continuing threat of
discrimination from the Defendant’s non-compliance with the ADA with
respect to this property. Plaintiff has reasonable grounds to believe that he
will continue to be subjected to discrimination in violation of the ADA by
Defendant.

11. The Defendant has discriminated against the Plaintiff by denying him access
to and full and equal enjoyment of, the goods, services, facilities, privileges,
advantages and/or accommodations of the subject property.

12.The Plaintiff and all others similarly situated will continue to suffer such
discrimination, injury and damage without the immediate relief provided by
the ADA as requested herein.

13. Defendant has discriminated against the Plaintiff by denying him access to
full and equal enjoyment of the goods, services, facilities, privileges,
advantages and/or accommodations of its place of public accommodation or

commercial facility in violation of 42 U.S.C. section 12181 et seq.
Case 2:20-cv-00476-LEW Document1 Filed 12/23/20 Page6of8 PagelD#: 6

Furthermore, the Defendant continues to discriminate against the Plaintiff,
and all those similarly situated by failing to make reasonable modifications in
policies, practices, or procedures, when such modifications are necessary to
afford all offered goods, services, facilities, privileges, advantages or
accommodations to individuals with disabilities; and by failing to take such
efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than
other individuals because of the absence of auxiliary aids and services.

14. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Plaintiff seeks to recover attorney’s fees, costs and litigation expenses from
the Defendant pursuant to 42 U.S.C. Section 12205.

15.Pursuant to 42 U.S.C. Section 12188 this Court is provided with authority to
grant Plaintiff Injunctive Relief, including an order to require the Defendant
to alter the subject property to make it readily accessible and useable to the
Plaintiff and all other persons with disabilities as defined by the ADA or by
closing the property until such time as the Defendant cures its violations of
the ADA.

WHEREFORE, Plaintiff respectfully requests:
Case 2:20-cv-00476-LEW Document1 Filed 12/23/20 Page 7of8 PagelD#: 7

a. The Court issues a Declaratory Judgement that determines that the Defendant
at the commencement of the subject lawsuit is in violation of Title III of the
Americans with Disabilities Act, 42 U.S.C. Section 12181.

b. Injunctive relief against the Defendant including an order to revise its property
to comply with the ADA and to implement a policy to monitor and maintain
the property to ensure that it remains in compliance with said requirement.

c. An award of attorney’s fees, costs, and litigation expenses pursuant to 42
US.C. Section 12205.

d. Such other relief as the Court deems just and proper, and/or is allowable under
Title IM of the Americans with Disabilities Act.

Respectfully Submitted, Dated: _/ 2% 3 -Z0Zo0

—

Michael Doyle, Pro Se
PMB 329

1465 Woodbury Ave.
Portsmouth, NH 03801

207.766.6644
Case 2:20-cv-00476-LEW Document1 Filed 12/23/20 Page 8of8 PagelD#: 8

CERTIFICATE OF SERVICE

Plaintiff hereby certifies under penalty of perjury that this complaint was served
upon Defendant’s Attorney for the Property, Bruce Smith, Esq. of Drummond
Woodsum, 84 Marginal Way, Portland, ME 04101, by USPS prepaid.

December 23, 2020

Signed this date: /2 -235-@o2y
PMB 329

1465 Woodbury Ave.

Portsmouth, NH 03801

207.766.6644
